Citation Nr: 1602393	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a right ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1973 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.  The record was held open for 90 days following this hearing to allow for the submission of additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA file reveals a copy of the September 2014 hearing transcript as well as VA treatment records dated through March 2014; such records were considered in the April 2014 statement of the case.  The remaining documents in the Virtual VA file are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.

The Board notes that, subsequent to the issuance of the April 2014 statement of the case, additional evidence was associated with the record, to include various VA examination reports dated in February 2015 and December 2015 and a September 2014 private opinion. The Board also notes that the Veteran waived initial agency of original jurisdiction (AOJ) consideration of the September 2014 private opinion during his September 2014 hearing.  However, he has not waived initial AOJ consideration of the evidence added to the record after the April 2014 statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).  As the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents.  Therefore, the Veteran will suffer no prejudice as a result of the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed right knee disorder in April 2009 and addendum opinions were obtained in June 2013 and February 2014, additional examination and opinion is necessary to decide the claim.   

The Veteran contends that his current right knee disorder is the result of his service, to include the intense physical training he underwent and repetitive injuries sustained while jumping out of large trucks.  In the alterative, he alleges that his right knee disorder was caused or aggravated by his service-connected residuals of a right ankle sprain as his right ankle disorder caused him to alter his gait and put additional pressure on his right knee.  The Board notes that service treatment records contain an October 1992 service examination, which found the Veteran's lower extremities to be normal.  The Veteran denied that he currently had, or that he has had, a trick or locked knee in an accompanying Report of Medical History (RMH).  A July 1995 Temporary Disability Retirement Evaluation was negative for complaints, findings or diagnoses related to the right knee.

An April 2009 VA examiner, following a physical examination, diagnosed the Veteran with right knee degenerative joint disease and a medial meniscus tear; no etiology opinion was provided.  In a December 2009 opinion, Dr. B. H. opined that the Veteran's right knee degenerative arthritis was secondary to his service and/or "service-connected actions" as the Veteran reported that his knee pain began during service and was "possibly" secondary to walking in a fashion in order to protect his right ankle.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection for a right knee disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative). 

A September 2014 opinion from Dr. C. C. indicates that it was a "more probable than not basis" that the Veteran's right knee disorder was the result of his service and injuries sustained during service.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  A June 2013 VA examiner opined that it was less likely than not that the Veteran's right knee disorder was proximately due to or the result of his service-connected right ankle sprain residuals as there was no documented basis in medical fact identified to support this assertion.  This opinion was also essentially provided without a rationale.  Id.

A February 2014 VA addendum opinion indicates that there was no evidence to consider that the Veteran's right knee condition was aggravated or in any other way influenced by his right ankle condition as there was no evidence of a gait disorder due to his right ankle sprains.  The Veteran disputes this finding and asserts that he did limp prior to his recent total knee replacement.  In addition, a review of the VA treatment records indicate that the Veteran's gait was described as antalgic favoring the left extremity in June 2010.  Therefore, this opinion was potentially based upon an inaccurate factual premise, namely that the Veteran did not have an altered gait.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  On remand, a new VA examination and etiology opinion should therefore be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeal.  In addition, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from March 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right knee disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed right knee disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include any physical training or repeatedly jumping from the back of trucks?

b) Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed right knee disorder was caused OR aggravated by his service-connected residuals of a right ankle sprain?  The examiner should specifically address the Veteran's contentions that he did have an altered gait prior to undergoing a total right knee replacement and that the altered gait resulted in a right knee disorder.
In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


